Orders in so far as appealed from, granting judgments on the pleadings in favor of respondents as to certain matters set forth in the second amended complaint, severing the actions and directing separate trials as to certain causes of action, affirmed, without costs. The respondents, by their brief, concede that separate trials on separate days or before separate trial justices are not demanded nor expected; but request that testimony against them, in so far as it involves the alleged fraudulent transfers of assets to them, be taken separately in order that they may not be obliged to print a record, if necessary, where the proof against them is intermingled with proof against the remaining defendants. They further state before us that in so far as the proof against all defendants involves common questions, such as the recovery of the judgment and the issuance of execution against the judgment debtor and the return thereof unsatisfied, that they will concede those facts upon the trial. In affirming these orders, we construe them to involve the order of proof only and are satisfied that that order will be observed by the justice presiding at the trial. Orders denying motions for resettlement affirmed. No opinion. Lazansky, P. J., Kapper, Carswell, Scudder and Davis, JJ., concur.